Exhibit 10.32
20__ PERFORMANCE UNIT AWARD AGREEMENT
     This 20__ Performance Unit Award (the “Award”) is made as of the _____ day
of ______________, 2011 (the “Grant Date”), between Western Refining, Inc., a
Delaware corporation (the “Company”) and ______________ (“Participant”) under
the 2010 Incentive Plan of Western Refining, Inc. (the “Plan”). The Award
represents the right to receive a Target Amount, subject to the provisions of,
and to the fulfillment of the vesting conditions set forth in, this agreement
and in Annex A to this agreement (collectively, this “Agreement”).
     1. Grant. The terms of the Award are as set forth in this Agreement and in
the Plan. The Plan is incorporated into this Agreement by reference. Capitalized
terms that are not defined in this Agreement have the meanings given to them in
the Plan. The Plan and this Agreement shall be administered by the Compensation
Committee of the Board of Directors of the Company (the “Committee”).
     2. Target Amount and Performance Period. The Target Amount for purposes of
this Award is $_________ (the “Target Amount”). The period over which the
Company’s performance will be measured for purposes of applying the methodology
set forth in Annex A (the “Performance Period”) shall be from ______ to _____.
     3. Vesting. (a) Subject to the other terms and conditions of this Agreement
and the Plan, this Award will become nonforfeitable (“vest”) in accordance with
and to the extent provided in Annex A, based on ___________________ set forth in
Annex A for the Performance Period, provided the Participant remains
continuously employed by the Company or its Affiliates from the Grant Date to
the conclusion of the Performance Period.
     (b) The proportion of the Target Amount that is earned under this Award in
accordance with Section _________________ of Annex A shall be multiplied by
___________________ depending on _________________ as compared to
_________________ for the ___ most recently available annual periods (the
“_________________”).
     (c) Any provision of this Agreement to the contrary notwithstanding, no
amount of the Target Amount will be earned under this Award, and no amounts will
be paid hereunder, unless ___________________ for the Performance Period, in
each case as reported in the Company’s financial statements filed with the
Securities and Exchange Commission (the “SEC”) on Form 10-Q and Form 10-K.
     4. Settlement. (a) Except as set forth in Section 5, the amount earned
under the Award pursuant to Section 3 (the “Final Award”) shall be paid to the

Page 1



--------------------------------------------------------------------------------



 



Participant promptly following the conclusion of the Performance Period and the
Committee’s determination of the level of performance achieved, but in all
events prior to _________________ of the year following the end of the
Performance Period. The date on which such settlement occurs in accordance with
this Section 4(a) is hereinafter referred to as the “Settlement Date”.
     (b) The Final Award may be paid in cash or Company Shares having a Fair
Market Value, determined as of the most recent practicable date prior to the
Settlement Date, equal to the Final Award. The form of payment of the Final
Award shall be determined by the Committee in its sole discretion.
     5. Termination of Employment. (a) If the Participant’s employment is
terminated prior to the end of the Performance Period because of death,
long-term disability, termination of employment by the Company other than for
Cause, by the Participant for Good Reason, as defined below, or retirement, then
the portion, if any of this Award that will become vested will be determined by
the Committee in its sole discretion. The portion of this Award that does not
vest in accordance with the foregoing will be forfeited and immediately
cancelled. The Final Award determined in accordance with this Section 5(a) shall
be delivered, in accordance with Section 4(b), as promptly as practicable after
the date of termination, but in no event sooner than the time at which such
payment would not give rise to tax or penalty under Section 409A. This Section
5(a) shall not apply to any termination of employment within 90 days preceding
or 24 months following a Change in Control, which shall instead be governed by
Section 8.
     (b) For purposes of this Award, (i) “Cause” shall mean Executive (A) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of his duties, (B) has refused, without proper reason, to perform
his duties, (C) has willfully engaged in conduct which is materially injurious
to the Company or its Affiliates (monetarily or otherwise), (D) has committed an
act of fraud, embezzlement or willful breach of a fiduciary duty to the Company
(including the unauthorized disclosure of confidential or proprietary material
information of the Company, or (E) has been convicted of, pled guilty to, or
pleaded no contest to, a crime involving fraud, dishonesty or moral turpitude
and (ii) a termination of employment by the Participant for “Good Reason” shall
mean a termination of employment by the Participant within 24 months following
the occurrence, without the Participant’s prior written consent, of any of the
following: (Q) a material diminution in the Participant’s base salary or bonus
opportunity, (R) a material diminution in the Participant’s authority, duties,
or responsibilities, (S) a material change in the geographic location at which
the Participant must perform his services for the Company, (T) any other action
or inaction that constitutes a material breach by the Company of the
Participant’s employment agreement, if any. The Participant will not be deemed
to have terminated his employment for Good Reason unless he shall have notified
the Company of the existence of a condition set forth in clauses (Q)-(T) of this
Section 5(b) within 90 days after the initial occurrence thereof, and such
condition

Page 2



--------------------------------------------------------------------------------



 



shall not have been remedied by the Company within 30 days following such
notice.
     (c) If the Participant remains employed through the end of the Performance
Period, a termination of employment (other than a termination of employment by
the Company for Cause) after the end of the Performance Period and prior to the
Settlement Date will not affect Participant’s rights hereunder to be paid the
Final Award, in accordance with Section 4(b), on the Settlement Date.
     6. Tax Withholding. The Company shall have the right to take any action as
may be necessary or appropriate to satisfy any federal, state or local tax
withholding obligations arising in connection with the grant, vesting or
settlement of this Award.
     7. Transfer of Award. The Participant’s rights under this Award are not
transferable in any way during the Participant’s life except in accordance with
applicable community property laws.
     8. Change in Control. (a) In the event that, within 90 days preceding or
24 months following a Change in Control, as defined below, that occurs both
prior to the end of the Performance Period and while the Participant remains
employed by the Company or any of its Affiliates, the Participant’s employment
is terminated by the Company without Cause, or by the Participant for Good
Reason, then this Award will become nonforfeitable in full at 100% of the Target
Amount, without regard to the conditions referred to in Sections 3(b) or 3(c),
on the date of such termination. The Award will be paid as promptly as
practicable following the date of determination of employment, but in no event
sooner than the time at which such payment would not give rise to tax or penalty
under Section 409A.
     (b) For purposes of this Award, a “Change in Control” shall occur on
(i) the date that any one person, or more than one person acting as a group (as
defined for purposes of Section 409A), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company,
     (ii) the date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election,
     (iii) the date that any one person, or more than one person acting as a
group (as defined for purposes of Section 409A), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of

Page 3



--------------------------------------------------------------------------------



 



the assets of the Company immediately before such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
     (c) The events specified in Section 8(b) are intended to be events that in
each case would be treated as a change in ownership or control of the Company or
of a substantial portion of its assets, for purposes of Section 409A, and shall
be interpreted accordingly.
     9. Severability. In the event that any provision of this Agreement is
deemed to be invalid or unenforceable, the remaining provisions shall
nevertheless remain in full force and effect without being impaired or
invalidated in any way.
     10. Reorganization of the Company. The existence of this Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock or the rights
thereof; the dissolution or liquidation of the Company; any sale or transfer of
all or any part of its assets or business; or any other corporate act or
proceeding, whether of a similar character or otherwise.
     11. Certain Restrictions. By executing this Agreement, Participant
acknowledges that Participant will enter into such written representations,
warranties and agreements and execute such documents as the Company may
reasonably request in order to comply with the terms of this Agreement, the
Plan, any securities laws or any other applicable laws, rules or regulations.
     12. Amendment and Termination. Except as otherwise provided in the Plan or
this Agreement, no amendment or termination of this Agreement shall be made by
the Company without the prior written consent of the Participant.
     13. No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to Participant that any federal or state tax treatment will apply or
be available to any person eligible for benefits under this Agreement.
     14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Participant.
     15. Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
any principles of conflicts of law. The courts in Harris County, Texas shall be
the exclusive venue for any dispute regarding the Plan or this Agreement.

Page 4



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

Page 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Participant has executed
this Agreement, all as of the day and year first above written.
WESTERN REFINING, INC.

             
By:
      Date:    
 
           
 
  Name:        
 
  Title:        
 
           

PARTICIPANT

             
By:
      Date:    
 
           
 
  Address:        





--------------------------------------------------------------------------------



 



ANNEX A
Performance Vesting Criteria and Methodology
This Annex A to the Performance Unit Award Agreement contains the performance
requirements and methodology for the vesting of the Award. Capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Agreement. Capitalized terms used but not defined herein or in the Agreement
shall have the same meanings assigned to them in the Plan.
A. Primary Performance Measures

     
Section 3(a)
  [insert Primary Performance Measures]

B. Performance Levels and Multipliers

     
 
  Western’s achievement of its performance measure over the Performance Period
will be compared to the Peer Group during the same period to determine relative
performance.
 
   

Performance Levels and Equity Multipliers

Section 3(a)
  Western’s performance over the Performance Period will be directly ranked
within the Peer Group, resulting in the application of a single multiplier to
the target award value under each performance measure. Should consolidation
among peers in the marketplace occur or any peer become delisted or otherwise no
longer required to provide periodic reporting to the SEC, the ranking schedule
would adjust to accommodate the reduced number of peers. The addition of new
peers would also cause a shift in the ranking schedule. For example, in the
table that follows the initial Peer Group includes ___ peer companies. The
target (____ multiplier) rank for this number of peers would be ___ out of ___
companies in the group (including Western). If consolidation, delisting or the
termination of the obligations of a peer company to provide periodic reporting
to the SEC reduces the number of peer companies to ___, target would remain at
the ___ position (out of ___ in the group, including Western), but the target
multiplier would move to ___.

Performance Multiples (for both Relative TSR and Relative ROCE)

                              ___ Peers Remaining         Rank Against Peers  
(initial case)   ___ Peers Remaining   ___ Peers Remaining
____
    ____       ____       ____  
____
    ____       ____       ____  
____
    ____       ____       ____  
____
    ____       ____       ____  
____
    ____       ____       ____  
____
    ____       ____       ____  
____
    ____       ____          
____
    ____                  

C. Additional Factors

     
Section 3(b)
  [insert Additional Factors]
 
   
 
   

Absolute Performance Threshold (Plan Trigger)

Section 3(c)
  [insert factors]

___________________ for the Performance Period, in each case as reported in the
Company’s financial statements filed with the SEC on Form 10-Q and Form 10-K or
no Award will occur for the Performance Period.

D. Peer Group

     
[insert Peer Group]
   

Page 1